Appeal by the defendant from an order of the Supreme Court, Kings County (Chun, J.), dated April 20, 2009, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The Board of Examiners of Sex Offenders recommended that the defendant be classified as a level three sex offender. “A departure from the presumptive risk level is warranted where ‘there exists an aggravating or mitigating factor of a kind, or to a degree, that is otherwise not adequately taken into account by the guidelines’ ” (People v Bussie, 83 AD3d 920, 920-921 [2011], quoting Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 4 [2006]). The Supreme Court properly determined that the defendant was not entitled to a downward departure and, thus, properly designated the defendant a level three sex offender (see People v Bussie, 83 AD3d 920 [2011]; People v Mendez, 79 AD3d 834 [2010]). Prudenti, P.J., Angiolillo, Florio and Cohen, JJ., concur.